— In an action to recover damages for breach of contract, the defendants Chemical Bank and William Flister appeal from an order of the Supreme Court, Nassau County (Colby, J.), dated April 16, 1990, which denied their motion to dismiss the sixth and eighth causes of action of the complaint and granted the plaintiffs’ cross motion for leave to amend the complaint.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in view of our determination in the companion appeal from a subsequent order of the same court, dated January 15, 1991 (see, Omega Indus, v Chemical Bank 190 AD2d 843 [decided herewith]). Sullivan, J. P., Balletta, Fiber and Santucci, JJ., concur.